Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Election/Restrictions
Applicant’s election without traverse of the species 
    PNG
    media_image1.png
    151
    516
    media_image1.png
    Greyscale
 in the reply filed on 04/14/21 is acknowledged. The examiner did not find this species when searching and has broadened the search to include compounds wherein X is O and the rest of Q is undefined, and wherein R3 and R4 are undefined, and R5 and R6 are undefined and n is 0-6, and R21 is F.

Claim Objections
Claim 4 is objected to because of the following informalities: when the possible Q’s are drawn out a lot of them it is nearly impossible to tell that the left connection from the oxygen is an arrow and not a bond.  The examiner suggests applicant’s use a larger arrow and/or larger point/head on the arrow as this will not come through clearly for printing especially where the structures are very tiny. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-8 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
The claims broadly embrace compounds of applicant’s formula (I) which are being used as herbicides, necessitating structure/function relationships.
The specification discloses numerous compounds having the required activities. The specification is silent however on what further substitution or what further heteroatoms can optionally be present on/in the various possible ring systems as is claimed in claims 1-5 for instance see pg. 4, wherein R4 and R6 together can form a ring that is optionally interrupted by any and all heteroatoms and can also optionally have further undefined substitution (e.g. anything known or unknown could be substituted on these rings, and would lead to compounds 
The specification merely discloses non-limiting examples of substituents which are preferable and only discloses N, O, and S as heteroatoms which can be present in the 3-10 membered fully or partially saturated 3- to 10-monocyclic or bicyclic rings, for example (See multiple instances in claims 1-5, wherein R5 and R6 together or R7 and R8 together or R10 and R11 together or R12 and R13 together, etc. can all form the above 3-10 membered fully or partially saturated monocyclic or bicyclic rings; see [0183, which discusses preferable aryl substituents for optionally substituted aryl groups]; but there appears to be no disclosure in the specification of what optional substituents can be used on the fully or partially saturated 3- to 10-monocyclic or bicyclic rings that are instantly claimed, except for methyl (See e.g. Q283).
However, the specification fails to disclose any additional species or examples of what other heteroatoms besides N, O or S can be in these fully or partially saturated 3- to 10-monocyclic or bicyclic rings or what optional substituents are allowed on these rings besides a methyl group. 
Thus, it is clear that Applicants' description of structure and activity regarding the genus of fully or partially saturated 3- to 10-monocyclic or bicyclic rings which are interrupted by any and all heteroatoms in any number and/or having further substitution of any type or any length (and which includes substituents yet to be discovered) is based in large part on conjecture. The genus of fully or partially saturated 3- to 10-monocyclic or bicyclic rings which are interrupted by any heteroatom of any kind in any and all numbers and/or having further substitution of any type or any length and contain anything (and which includes substituents yet to be discovered) and which are useful as herbicides were not known in the prior art at the time of the instant invention by Applicants, and include compositions yet to be discovered. 

Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated: 
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.


As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the innumerable possible fully or partially saturated 3- to 10-monocyclic or bicyclic rings which are interrupted by any and all heteroatoms in any number and/or having further substitution of any type or any length (and which includes substituents yet to be Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed structural features for the exemplified species which demonstrate a ring formed from the R10 and R14 together or R12 and R14 together, do not constitute an adequate description to demonstrate possession of the numerous possible rings with any number of any heteratom of any type or rings having any and all possible substitution of any type exhibiting herbicidal activity as is instantly claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations 
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible fully or partially saturated 3- to 10-monocyclic or bicyclic rings which are interrupted by any and all heteroatoms in any number and/or having further substitution of any type or any length (and which includes substituents yet to be discovered) which exhibit herbicidal activity. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for those exemplified in applicant’s table of Q’s which contain some instances of rings being formed from the combined R10 and R14 or R12 and R14 as is discussed above and which only have O or S as heteroatoms, and which can have up to two O or S atoms. And as substituents methyl groups, in numbers of around 1-2.
Therefore, the breadth of the claims as reading on numerous fully or partially saturated 3- to 10-monocyclic or bicyclic rings which are interrupted by any and all heteroatoms in any number and/or having further substitution of any type or any length (and which includes substituents yet to be discovered) which exhibit herbicidal activity, including those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the numerous amphipathic weak bases claimed, at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 are indefinite because all of these claims recite wherein X is oxygen, nitrogen, NR15, or N-O-R16. However, it is unclear the examiner how X is only nitrogen because nitrogen atoms need three bonds for the octet rule and wherein X is N it would only have two bonds so it is unclear to the examiner if the N atom is double bonded to the Carbon with R10 and R11 (which would make this carbon have 5 bonds) or if the N atom is actually substituted, e.g. it has to be NR15 or NOR16. Thus, it is unclear to the examiner what scope of compounds applicants are trying to claim wherein X is N as recited in claims 1-3.
Claims 6-8 are rejected because they depend from or include the compounds as claimed in claim 1 and do not resolve the issue with respect to when X is N that is discussed above.
Claim 4 is indefinite because it lacks a period and as such it is unclear to the examiner if the claim is complete as it is currently written. 
Claims 6-8 are also indefinite because they contain, the phrase "preferably" which renders the claim indefinite because it is unclear whether the limitations following the phrase “preferably” are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1-5 are indefinite because throughout the claims each time a variable is defined applicant’s state, for example R4 is halogen, cyano, NO2, C(O)NH2, C(S)NH2, (C1-C8)-
Claims 6-8 are also rejected because they depend from or include the compounds as claimed in claim 1 and do not resolve the issue with respect to whether or not the definitions are closed that is discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP09-188676 (‘676, from IDS).

Regarding claims 1-3 and 6, ‘676 teaches compounds of applicant’s formula (I), specifically compounds 2-5 from Table 1/[0045] which are compounds wherein applicant’s R1 is methyl, R2 is H, R3 is H or F, R4 is Cl, R21 is F, m is 0, R14 and R10 have together formed a 5 membered fully saturated ring and X is O and Y is O (Y is the oxygen atom in the ring), etc. and the ring formed from R14 and R10 is optionally substituted, and as applicant’s have not defined what the substituents on these rings can be the ester groups on compounds 2-5 in table 1 anticipate the instantly claimed compounds (See [0045]; abstract; examples; [0005-0009]; claims). Regarding applicant’s limitation in claim 6 that the compound is used as a herbicide and/or plant growth regulator this is the intended use and is not being afforded patentable weight because herbicidal properties and plant growth regulating properties are inherent properties of these compounds and it is known, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). However, the examiner notes that ‘676 recognizes that these compounds have herbicidal activity and discloses applying these compounds to unwanted vegetation as a herbicide to control the undesired vegetation (See abstract; .
Regarding claims 6-8, ‘676 teaches wherein their compounds can be formulated into herbicidal compositions with customary crop formulation auxiliaries, e.g. water, kaolin clay, etc. and wherein these compounds and compositions, are applied to plants and/or soil to control harmful plants and/or work as a plant growth regulating composition (See Examples 1-5/[0052-0068]; Formulation examples: [0047-0051]). 


Conclusion
	Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616